 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

-— wee ww mw ee xX

IN RE: cree YEO,
: ORDER mn

TERRORIST ATTACKS ON +530 (GRD

SEPTEMBER 11, 2001 ; 03 MDL 1570 (GBD) (SN)

see ewe ew mee ee Ee rw ew ee ee ee ee re x

This document relates to:

Lloyd A. Abel Sr. et al. v. Islamic Republic of Iran, 18 Civ. 11837 (GBD) (SN)
GEORGE B. DANIELS, United States District Judge:

On January 15, 2020, the Abel Plaintiffs moved this Court to award partial final judgments to
estates of September 11, 2001 decedents and to the immediate family members of the September 11,
2001 decedents. (ECF No. 5584.)! The motion attaches Exhibit A, which lists immediate family
members to decedents, listed as “PLAINTIFF]s],” who are moving this Court to grant to them
solatium damages.

Previously on September 23, 2019, Magistrate Judge Netburn held a telephone conference
with plaintiffs, Defendant Dubai Islamic Bank, and Defendant Kingdom of Saudi Arabia, during
which she explained to the parties that it is not a “legally proper position” for claimants to obtain
judgments when they are not plaintiffs to the case. (See Tr. of Sept. 23, 2019 Telephone Conference
at 3:16-22.)

Francis Aversano, listed as the sibling of decedent Louis Frank Aversano, appears not to be
eligible for recovery because he is not a named plaintiff to the case. The plaintiffs are therefore

directed to either (1) file a Notice of Amendment, adding Mr. Aversano as a plaintiff to the case, or

 

' All citations included herein refer to documents filed in the 9/11 multidistrict litigation docket. See im re Terrorist
Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN).

 

 
 

(2) if Mr. Aversano is in fact a named plaintiff, identify with specificity where his name can be found

on the docket, in the Complaint, or in the Notice of Amendment.

In order for the plaintiffs to receive an order on their motion prior to the February 19, 2020
VSSTF deadline, plaintiffs should take these steps and submit a letter apprising this Court of

Mr. Aversano’s status no later than Friday, February 7, 2020.

Dated: February 5, 2020
New York, New York
SO ORDERED.

Ayeay B Dar

BEPRGE B. DANIELS
ted States District Judge

 

 

 
